DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. The claims in patent 11176677 has similar scope to the current claims but double patenting is not necessary. 
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “applying, by the computing system, the first image to an image segmentation model, the segmentation model established using a dataset comprising (1) a subset of second images selected from a plurality of second images, each of the subset of second images having at least one second region of interest and (11) a corresponding plurality of annotations for the subset of second images, each of the plurality of annotations identifying at least a portion of the at least second one region of interest in a corresponding second image in the subset;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 7-9, 11-14 and 17-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Jiang “Medical image semantic segmentation based on deep learning.”

Regarding claim 1, Jiang discloses a method of segmenting images, comprising:
identifying, by a computing system, a first image having at least one first region of interest (see figure 2, the image labeled as ‘input’ is read as the first image);
applying, by the computing system, the first image to an image segmentation model (see figure 1, the CNN is the segmentation model), the segmentation model established using a dataset comprising 
(1) a subset of second images selected from a plurality of second images, each of the subset of second images having at least one second region of interest (see figure 3 below, the plurality of second images is read as the two x ray images on the left) and 
(11) a corresponding plurality of annotations for the subset of second images, each of the plurality of annotations identifying at least a portion of the at least second one region of interest in a corresponding second image in the subset (see figure 3 below, the ground truths are annotated, middle, the red and green regions are region of interests);

    PNG
    media_image1.png
    254
    1190
    media_image1.png
    Greyscale

determining, by the computing system, from applying the first image to the image segmentation model, at least one segment identifying the at least one first region of interest in the first image (see figure 2 below, the input image is segmented into three regions, green and red regions); and
providing, by the computing system, an output based on the at least one segment identifying the at least one first region of interest in the image (see figure 2, the output of the CNN is the segmented image): 

    PNG
    media_image2.png
    356
    1183
    media_image2.png
    Greyscale
.

Regarding claim 2, Jiang discloses the method of claim 1, further comprising identifying, by the computing system, the first image as having a condition associated with the at least one first region of interest, responsive to an area of the at least one segment satisfying a threshold for the condition (see page 1260 below, he selection of abs(.) is satisfying condition):

    PNG
    media_image3.png
    53
    646
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    37
    326
    media_image4.png
    Greyscale
.
Regarding claim 3, Jiang discloses the method of claim 1, further comprising identifying, by the computing system, the first image as lacking a condition associated with the at least one first region of interest, responsive to an area of the at least one segment not satisfying a threshold for the condition (see page 1260 below, the selection of square root of 2 times tau is not satisfying condition):

    PNG
    media_image5.png
    68
    644
    media_image5.png
    Greyscale
.

Regarding claim 4, Jiang discloses the method of claim 1, further comprising determining, by the computing system, one of a presence or an absence of a condition associated with a sample from which the first image is derived based on the at least one segment identifying the at least one first region of interest (see figure 3, the presences of the green region and see page 1260 below reading on the condition, argmin is to determine the location of the minimum, which reads on the condition):

    PNG
    media_image6.png
    70
    316
    media_image6.png
    Greyscale
.

Regarding claim 7, Jiang discloses the method of claim 1, wherein providing the output further comprises providing a condition selected from a plurality of conditions for the first image based on the at least one segment identifying the at least one first region of interest (see figure 2 below and see paragraph 1260 below equation below):

    PNG
    media_image7.png
    162
    428
    media_image7.png
    Greyscale


    PNG
    media_image6.png
    70
    316
    media_image6.png
    Greyscale
.

Regarding claim 8, Jiang discloses the method of claim 1, wherein providing the output further comprises generating, from the first image, a third image having at least one area identifying the at least one segment for the at least one first region of interest in the first image (see figure 3 below):

    PNG
    media_image8.png
    388
    856
    media_image8.png
    Greyscale
.

Regarding claim 9, Jiang discloses the method of claim 1, wherein providing the output further comprises generating, from the first image, a plurality of tiles corresponding to the at least one segment identifying the at least one first region of interest in the first image (see figure 1, ResNet layer below):

    PNG
    media_image9.png
    242
    794
    media_image9.png
    Greyscale
.

Regarding claim 11 see the rationale and rejection for claim 1. 

Regarding claim 12 see the rationale and rejection for claim 2.

Regarding claim 13 see the rationale and rejection for claim 3.

Regarding claim 14 see the rationale and rejection for claim 4.

Regarding claim 17 see the rationale and rejection for claim 7.

Regarding claim 18 see the rationale and rejection for claim 8.

Regarding claim 19 see the rationale and rejection for claim 9.
 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang “Medical image semantic segmentation based on deep learning” in view of Ortonne (US 20120123275). 

Regarding claim 5, Jiang discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1, wherein identifying the first image further comprises receiving, via an image acquirer, the first image derived from a tissue sample in a histopathological survey, the at least one first region of interest of the first image corresponding to a feature on the tissue sample.
Ortonne discloses the method of claim 1, wherein identifying the first image further comprises receiving, via an image acquirer, the first image derived from a tissue sample in a histopathological survey, the at least one first region of interest of the first image corresponding to a feature on the tissue sample (see paragraph 34, colour-coded image, pixels assigned to the same cluster represent an area of similar biochemical composition. Note that clustering was performed for each sample separately; no correspondence in the colours from one image to another exists, on the ten melanoma samples analyzed, a one-to-one correlation from those highly-contrasted images to the adjacent corresponding HE section was possible. A precise assignment of the image clusters to the tissular structures visible on the HE stained sections was thus feasible. It was possible to recover very detailed histological structures such as blood vessels and lymphocytes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include histopathological survey in order to see if there are any damages in tissues for improving disease diagnosis.  

Regarding claim 6, Ortonne discloses the method of claim 1, wherein applying the first image further comprises applying, to the image segmentation model a plurality of patches generated from the first image, the plurality of patches corresponding to a plurality of magnification factors (see paragraph 36, a closer examination of the HE stained sections at a higher magnification permitted to associate each different tumour cluster to a specific morphological characteristic of the tumour cells). See the motivation for claim 5.

Regarding claim 15 see the rationale and rejection for claim 5.

Regarding claim 16 see the rationale and rejection for claim 6.

3.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang “Medical image semantic segmentation based on deep learning” in view of Peters (US 20080304744).

Regarding claim 10, Jiang discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1, further comprising establishing, by the computing system, the image segmentation model via retraining using the dataset received via a user interface to: (1) select the subset of second images from the plurality of second images of a second dataset and (11) label the corresponding plurality of annotations for the subset of second images. Peters discloses the method of claim 1, further comprising establishing, by the computing system, the image segmentation model via retraining using the dataset received via a user interface (see paragraph 23, a user interface for controlling the image acquisition device. The media is arranged to initiate image acquisition via the user interface, initiate mesh model-based segmentation of an object in the image via the user interface) to:  (1) select the subset of second images from the plurality of second images of a second dataset (see paragraph 23, one or more training images are used to determine the information required for the post-processing task, the media is further arranged to enable acquisition of the training image(s) via the image acquisition device) and (11) label the corresponding plurality of annotations for the subset of second images (see paragraph 64, applying a refined segmentation thereto and then labeling the mesh triangles or vertices in that region accordingly, the post-processing task to be performed for each of the labeled mesh parts is determined). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include user interface in order to allow user to manually identify image regions with disease to allow physicians to accurately diagnose said disease. 

Regarding claim 20 see the rationale and rejection for claim 10.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/30/22